Citation Nr: 1145108	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  01-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to an initial compensable evaluation for irritable bowel syndrome.  

5.  Entitlement to an initial compensable evaluation for testicular pain.  

6.  Entitlement to an effective date prior to October 11, 2006 for the grant of service connection for tinnitus. 

7.  Entitlement to an effective date prior to December 14, 1999 for the grant of service connection for a neck injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to May 1980, and from October 1981 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for the left elbow, left knee and right ankle were before the Board in March 2009 at which time they were denied.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2011 Memorandum Decision, the Court vacated the Board's March 2009 decision with regard to the three service connection issues and remanded them back to the Board for readjudication consistent with the Memorandum Decision.  

While those issues were being considered by the Court, the remaining issues on the title page were being developed.  Development is complete as a recent substantive appeal has been filed. 

In February 2011, the Veteran argued that the RO made a clear and unmistakable error when assigning the effective dates for the grants of service connection for tinnitus and for a neck injury.  These claims have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In February 2011, the Veteran submitted a VA Form 9 wherein he indicated that he desired to attend a hearing at his local VA office before a Veteran's Law Judge.  This was in regard to issues 4-7 on the title page.  As the other issues were remanded by the Court, it is considered that testimony on those issues might also be desired.  The Veteran has not been afforded the requested hearing yet and there is no indication in the claims file that the hearing request has been withdrawn.  The Veteran should be scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.  The hearing should be scheduled in accordance with applicable procedures.  If appellant no longer desires to appear for such a hearing, the request should be withdrawn in writing at the RO.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


